NO. 07-12-0119-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                     APRIL 18, 2012

                         ______________________________


                           In re BARRY DWAYNE MINNFEE,

                                                                       Relator
                         ______________________________

                               Original Proceeding
                         ______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Pending before the court is Barry Dwayne Minnfee’s application for a writ of

mandamus. He requests a writ of mandamus against “Ms. Barbara Sucsy,” the district

clerk. We dismiss the petition.

      Relator complains that the district clerk has failed to file a document entitled “Civil

Case Information Sheet.”     Mandamus is intended to be an extraordinary remedy,

available only in limited circumstances. In re Southwestern Bell Telephone Co., L.P.,

235 S.W.3d 619, 623 (Tex. 2007) (orig. proceeding). Texas Government Code §22.221

expressly limits the mandamus jurisdiction of the courts of appeals to writs necessary to

enforce the jurisdiction of the court of appeals and writs against specified district or

county court judges in the court of appeals district. TEX. GOV’T CODE ANN. § 22.221(a),

                                              
(b) (West 2004). Consequently, unless necessary to enforce our jurisdiction, we have

no jurisdiction to issue a writ of mandamus against the district clerk. In re Coronado,

980 S.W.2d 691, 692 (Tex. App.–San Antonio 1998, orig. proceeding) (per curiam)

(noting because a district clerk is not a judge, a relator must show issuance of a writ of

mandamus is necessary to enforce the jurisdiction of the court of appeals). Relator’s

mandamus petition does not claim, nor does it appear to seek relief designed to enforce

this court’s jurisdiction. Relator does not allege that he has an appeal pending before

this court.

       Accordingly, we dismiss the appeal for want of jurisdiction.



                                                Brian Quinn
                                                Chief Justice




                                            2